DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 2, 9, 11, 16, and 20 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann, Patent Application Publication No. 2008/0104579 (hereinafter Hartmann) in view of Giuliani et al., Patent Application Publication No. 2016/0378675 (hereinafter Giuliani), and Lekivetz et al., Patent Application Publication No. 2019/0346297 (hereinafter Lekivetz).

Regarding claim 1, Hartmann teaches:
A computing system comprising: one or more processors (Hartmann Paragraph [0040], a processor 501 coupled with bus 505 for processing information); and
one or more computer-readable media having stored thereon computer-executable instructions that are executable by the one or more processors to cause the computing system to perform the following in response to receiving a source dataset and a target dataset (Hartmann Paragraph [0040], a processor 501 coupled with bus 505 for processing information, Paragraph [0037], translate the source schema elements into new schema elements in a target schema):
access a plurality of Transform-by-Pattern (TBP) programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations), each of the plurality of the TBP programs comprising a combination of a source pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema), a target pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema), and a transformation program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations), the transformation program configured to transform data that fits into the target pattern into data that fits into the source pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations);
identify one or more TBP programs that are applicable to the related data, for each of the one or more TBP programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations), at least one data unit of the subset of the source dataset fits into the source pattern of the TBP program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset)), and at least one data unit of the subset of the target dataset first into the target pattern of the TBP program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset)),
suggest or apply at least one of the one or more applicable TBP programs to the target dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (shows applying by transforming)).
Hartmann does not expressly disclose:
identify a subset of the source dataset and a subset of the target dataset as related data;
However, Giuliani teaches:
identify a subset of the source dataset and a subset of the target dataset as related data (Giuliani Paragraph [0017], source table 146 contains a subset of data from shadow table 144, Paragraph [0018], target table 148 contains a subset of data from shadow table 144);
The claimed invention and Giuliani are from the analogous art of data manipulation systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Giuliani to have combined Hartmann and Giuliani.  One of ordinary skill in the art would recognize the benefits of selecting a subset of data for processing in order to reduce the amount of data used before the transformation takes place.
Hartmann in view of Giuliani does not expressly disclose:
wherein the one or more TBP programs are identified based on a determination that corresponding coverage scores for the one or more TBP programs are greater than a predetermined threshold, and wherein the coverage scores indicate applicability rates for the one or more TBP programs; and
However, Lekivetz teaches:
wherein the one or more TBP programs are identified based on a determination that corresponding coverage scores for the one or more TBP programs are greater than a predetermined threshold (Lekivetz Paragraph [0139], pattern matching and procedural algorithms that transform, Paragraph [0348], design metrics section 3240 with a holistic score for indicating 3-Coverage 3242 and a holistic score for indicating 4-Coverage 3244), and wherein the coverage scores indicate applicability rates for the one or more TBP programs (Lekivetz Paragraph [0348], design metrics section 3240 with a holistic score for indicating 3-Coverage 3242 and a holistic score for indicating 4-Coverage 3244); and
The claimed invention and Lekivetz are from the analogous art of determining coverage scores.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann in view of Giuliani and Lekivetz to have combined Hartmann in view of Giuliani and Lekivetz.  One of ordinary skill in the art would recognize that determining a coverage score would allow for a better determination of coverage.

Regarding claim 2, Hartmann in view of Giuliani and Lekivetz further teaches:
The computing system of claim 1, the applying the at least one of the one or more TBP program to the target dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations), comprising:
selecting one of at least one applicable TBP programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (shows selecting by having the second schema transformation and operations)); and
using a transformation program of the selected TBP program to automatically transform the subset of the target dataset to transformed data (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (shows automatic since the first schema is transformed, Giuliani teaches the subset)), the transformed data comprising at least one of (1) a transformed subset of the target dataset that fits into the source pattern of the selected TBP program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset)), (2) a transformed target dataset including the transformed subset of the target dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset, transforming the entire schema would transform the subset)), or (3) an integrated dataset including the source dataset and the transformed target dataset.

Regarding claim 3, Hartmann in view of Giuliani and Lekivetz further teaches:
The computing system of claim 1, the computing system further caused to generate the plurality of TBP programs from at least one of (1) a plurality of user query logs of a Transform-by-Example (TBE) system, or (2) a plurality of related datasets (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations (the patterns and schemas can be considered related datasets)).

Regarding claim 6, Hartmann in view of Giuliani and Lekivetz further teaches:
The computing system of claim 3, the generating the plurality of TBP programs from the plurality of related datasets comprising (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations):
pairing a first subset of dataset with a second subset of dataset (Giuliani Paragraph [0017], source table 146 contains a subset of data from shadow table 144, Paragraph [0018], target table 148 contains a subset of data from shadow table 144 (shows pairing since both are related to the shadow table)), each of the first subset of dataset and the second subset of dataset being a subset of a same dataset or different datasets of the plurality of the related datasets (Giuliani Paragraph [0017], source table 146 contains a subset of data from shadow table 144, Paragraph [0018], target table 148 contains a subset of data from shadow table 144);
link at least one data unit of the first subset of dataset with at least one data unit of the second subset of dataset (Giuliani Paragraph [0017], source table 146 contains a subset of data from shadow table 144, Paragraph [0018], target table 148 contains a subset of data from shadow table 144); and
identify one or more transformation programs, each of the one or more transformation programs being applicable to transform at least one of the linked units of the second subset of dataset to the corresponding linked unit of the first subset of dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations (Giuliani teaches the subsets)).

Regarding claim 7, Hartmann in view of Giuliani and Lekivetz further teaches:
The computing system of claim 6, the identifying one or more transformation programs comprising: inputting the linked units of the first subset of dataset and the second subset of dataset into a TBE system as paired input/output example(s) to cause the TBE system to generate the one or more transformation programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations (Hartmann teaches the transformation while Giuliani teaches the linked subsets)).

Regarding claim 8, Hartmann in view of Giuliani and Lekivetz further teaches:
The computing system of claim 7, the generating the plurality of TBP programs comprising: identifying one or more first patterns (Hartmann Paragraph [0019], may be selected by selecting its surrounding element using the "element::name" pattern in the schema translation specification), for each of the one or more first patterns, at least one data unit of the first subset of dataset fitting into the corresponding first pattern (Hartmann Paragraph [0019], may be selected by selecting its surrounding element using the "element::name" pattern in the schema translation specification (Giuliani teaches the subsets)); and
identifying one or more second patterns (Hartmann Table 3 after Paragraph [0019], shows a list of patterns and what data they select), for each of the one or more second patterns, at least one data unit of the second subset of dataset fitting into the corresponding second pattern (Hartmann Table 3 after Paragraph [0019], shows a list of patterns and what data they select);
wherein for each of the one or more transformation programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations), one or more first patterns (Hartmann Paragraph [0019], may be selected by selecting its surrounding element using the "element::name" pattern in the schema translation specification (Giuliani teaches the subsets)), or one or more second patterns (Hartmann Table 3 after Paragraph [0019], shows a list of patterns and what data they select), a candidate TBP program is formed (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations), the candidate TBP program comprising a corresponding first pattern (Hartmann Paragraph [0019], may be selected by selecting its surrounding element using the "element::name" pattern in the schema translation specification (Giuliani teaches the subsets)), a corresponding second pattern (Hartmann Table 3 after Paragraph [0019], shows a list of patterns and what data they select), and a corresponding transformation (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations).

Regarding claim 16, Hartmann teaches:
A method implemented at a computing system for automatic transformation data by patterns in response to receiving a source dataset and a target dataset (Hartmann Paragraph [0037], translate the source schema elements into new schema elements in a target schema), the method comprising:
accessing a plurality of Transform-by-Pattern (TBP) programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations), each of the plurality of the TBP programs comprising a combination of a source pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema), a target pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema), and a transformation program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations), the transformation program configured to transform data that fits into the target pattern into data that fits into the source pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations);
identifying one or more TBP programs that are applicable to the subset of the source dataset and the subset of the target dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations), for each of the one or more TBP programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset)), at least one data unit of the subset of the source dataset fits into the source pattern of the TBP program, and at least one data unit of the subset of the target dataset fits into the target pattern of the TBP program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset)),
suggesting or applying at least one of the one or more applicable TBP programs to the target dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (shows applying by transforming)).
Hartmann does not expressly disclose:
identifying a subset of the source dataset and a subset of the target dataset as related data;
However, Giuliani teaches:
identifying a subset of the source dataset and a subset of the target dataset as related data (Giuliani Paragraph [0017], source table 146 contains a subset of data from shadow table 144, Paragraph [0018], target table 148 contains a subset of data from shadow table 144);
The claimed invention and Giuliani are from the analogous art of data manipulation systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Giuliani to have combined Hartmann and Giuliani.  One of ordinary skill in the art would recognize the benefits of selecting a subset of data for processing in order to reduce the amount of data used before the transformation takes place.
Hartmann in view of Giuliani does not expressly disclose:
wherein the one or more TBP programs are identified based on a determination that corresponding coverage scores for one or more TBP programs are greater than a predetermined threshold, and wherein the coverage scores indicate applicability rates for the one or more TBP programs; and
However, Lekivetz teaches:
wherein the one or more TBP programs are identified based on a determination that corresponding coverage scores for one or more TBP programs are greater than a predetermined threshold (Lekivetz Paragraph [0139], pattern matching and procedural algorithms that transform, Paragraph [0348], design metrics section 3240 with a holistic score for indicating 3-Coverage 3242 and a holistic score for indicating 4-Coverage 3244), and wherein the coverage scores indicate applicability rates for the one or more TBP programs (Lekivetz Paragraph [0348], design metrics section 3240 with a holistic score for indicating 3-Coverage 3242 and a holistic score for indicating 4-Coverage 3244); and
The claimed invention and Lekivetz are from the analogous art of determining coverage scores.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann in view of Giuliani and Lekivetz to have combined Hartmann in view of Giuliani and Lekivetz.  One of ordinary skill in the art would recognize that determining a coverage score would allow for a better determination of coverage.

Regarding claim 17, Hartmann in view of Giuliani and Lekivetz further teaches:
The method of claim 16, the applying the one or more TBP programs comprising (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations):
selecting one of at least one applicable TBP programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (shows selecting by having the second schema transformation and operations)); and
using a transformation program of the selected TBP program to automatically transform the subset of the target dataset to transformed data (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (shows automatic since the first schema is transformed, Giuliani teaches the subset)), the transformed data comprising at least one of (1) a transformed subset of the target dataset that fits into the source pattern of the selected TBP program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset)), (2) a transformed target dataset including the transformed subset of the target dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset, transforming the entire schema would transform the subset)), or (3) an integrated dataset including the source dataset and the transformed target dataset.

Regarding claim 18, Hartmann in view of Giuliani and Lekivetz further teaches:
The method of claim 16, the method further comprising: generating the plurality of TBP programs from at least one of (1) a plurality of user query logs of a Transform-by-Example (TBE) system, or (2) a plurality of related datasets (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations (the patterns and schemas can be considered related datasets)).

Regarding claim 20, Hartmann teaches:
One or more hardware storage devices having stored thereon computer-executable instructions that are executable by one or more processors of a computing system to cause the computer system to perform the following in response to receiving a source dataset and a target dataset (Hartmann Paragraph [0037], translate the source schema elements into new schema elements in a target schema, Paragraph [0040], a processor 501 coupled with bus 505 for processing information, A storage device 503 is also provided for storing information and instructions):
access a plurality of Transform-by-Pattern (TBP) programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations), each of the plurality of the TBP programs comprising a combination of a source pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema), a target pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema), and a transformation program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations), the transformation program configured to transform data that fits into the target pattern into data that fits into the source pattern (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations);
identify one or more TBP programs that are applicable to the subset of the source dataset and the subset of the target dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations), for each of the one or more TBP programs (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset)), at least one data unit of the subset of the source dataset fits into the source pattern of the TBP program, and at least one data unit of the subset of the target dataset fits into the target pattern of the TBP program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (Giuliani teaches the subset)),
suggest or apply at least one of the one or more applicable TBP programs to the target dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations (shows applying by transforming)).
Hartmann does not expressly disclose:
identify a subset of the source dataset and a subset of the target dataset as related data;
However, Giuliani teaches:
identify a subset of the source dataset and a subset of the target dataset as related data (Giuliani Paragraph [0017], source table 146 contains a subset of data from shadow table 144, Paragraph [0018], target table 148 contains a subset of data from shadow table 144);
The claimed invention and Giuliani are from the analogous art of data manipulation systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Giuliani to have combined Hartmann and Giuliani.  One of ordinary skill in the art would recognize the benefits of selecting a subset of data for processing in order to reduce the amount of data used before the transformation takes place.
Hartmann in view of Giuliani does not expressly disclose:
wherein the one or more TBP programs are identified based on a determination that corresponding coverage scores for he one or more TBP programs are greater than a predetermined threshold, wherein the coverage scores indicate applicability rates for the one or more TBP programs; and
However, Lekivetz teaches:
wherein the one or more TBP programs are identified based on a determination that corresponding coverage scores for he one or more TBP programs are greater than a predetermined threshold (Lekivetz Paragraph [0139], pattern matching and procedural algorithms that transform, Paragraph [0348], design metrics section 3240 with a holistic score for indicating 3-Coverage 3242 and a holistic score for indicating 4-Coverage 3244), wherein the coverage scores indicate applicability rates for the one or more TBP programs (Lekivetz Paragraph [0348], design metrics section 3240 with a holistic score for indicating 3-Coverage 3242 and a holistic score for indicating 4-Coverage 3244); and
The claimed invention and Lekivetz are from the analogous art of determining coverage scores.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann in view of Giuliani and Lekivetz to have combined Hartmann in view of Giuliani and Lekivetz.  One of ordinary skill in the art would recognize that determining a coverage score would allow for a better determination of coverage.

Claims 4-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Giuliani, Lekivetz, and Lim et al., Patent Application Publication No. 2018/0336200 (hereinafter Lim).

Regarding claim 4, Hartmann in view of Giuliani and Lekivetz teaches parent claim 3.
Hartmann in view of Giuliani and Lekivetz further teaches:
for each of the identified one or more TBP programs, at least a pair of user input dataset and user output dataset fit into a respective source pattern and target pattern of the TBP program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations (Hartmann teaches transformation while Lim teaches the datasets)), and a corresponding transformation program of the TBP program is configured to transform the user input dataset into the user output dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations (Hartmann teaches transformation while Lim teaches the datasets)).
Hartmann in view of Giuliani and Lekivetz does not expressly disclose:
the plurality of user query logs of the TBE system includes a plurality of pairs of user input dataset and user output dataset,
the computing system is caused to identify one or more TBP programs based on the plurality of pairs of user input dataset and user output dataset, and
However, Lim teaches:
the plurality of user query logs of the TBE system includes a plurality of pairs of user input dataset and user output dataset (Lim Paragraph [0020], UICs 112 of computing devices 110 may function as respective input and/or output devices for computing devices 110, function as output device configured to present output to a user, Paragraph [0061], search log data include search terms or queries),
the computing system is caused to identify one or more TBP programs based on the plurality of pairs of user input dataset and user output dataset (Lim Paragraph [0020], UICs 112 of computing devices 110 may function as respective input and/or output devices for computing devices 110, function as output device configured to present output to a user, Paragraph [0061], search log data include search terms or queries (Hartmann teaches the TBP programs)), and
The claimed invention and Lim are from the analogous art of systems using query/search logs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Lim to have combined Hartmann and Lim.  One of ordinary skill in the art would recognize the benefits of allowing user input/output to identify programs.  Hartmann teaches the claimed TBP programs performed on data with Lim teaches a search log of search terms or queries and UICs for input/output.

Regarding claim 5, Hartmann in view of Giuliani and Lekivetz teaches parent claim 3.
Hartmann in view of Giuliani and Lekivetz does not expressly disclose:
the generating the plurality of TBP programs comprising obtaining the plurality of related datasets based on at least one of (1) a plurality of query logs of a search engine, or (2) a plurality of wiki links.
However, Lim teaches:
the generating the plurality of TBP programs comprising obtaining the plurality of related datasets based on at least one of (1) a plurality of query logs of a search engine (Lim Paragraph [0061], search log data include search terms or queries), or (2) a plurality of wiki links.
The claimed invention and Lim are from the analogous art of systems using query/search logs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Lim to have combined Hartmann and Lim.  One of ordinary skill in the art would recognize the benefits of allowing user input/output to identify programs.  Hartmann teaches the claimed TBP programs performed on data with Lim teaches a search log of search terms or queries and UICs for input/output.

Regarding claim 19, Hartmann in view of Giuliani and Lekivetz teaches parent claim 18.
Hartmann in view of Giuliani and Lekivetz does not expressly disclose:
the method further comprising: obtaining the plurality of related tables based on at least one of (1) a plurality of query logs of a search engine, or (2) a plurality of wiki links.
However, Lim teaches:
the method further comprising: obtaining the plurality of related tables based on at least one of (1) a plurality of query logs of a search engine (Lim Paragraph [0061], search log data include search terms or queries), or (2) a plurality of wiki links.
The claimed invention and Lim are from the analogous art of systems using query/search logs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Lim to have combined Hartmann and Lim.  One of ordinary skill in the art would recognize the benefits of allowing user input/output to identify programs.  Hartmann teaches the claimed TBP programs performed on data with Lim teaches a search log of search terms or queries and UICs for input/output.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Giuliani, Lekivetz, and Zang et al., Patent Application Publication No. 2018/0314975 (hereinafter Zang).

Regarding claim 9, Hartmann in view of Giuliani and Lekivetz teaches parent claim 8.
Hartmann in view of Giuliani and Lekivetz further teaches:
The computing system of claim 8, the generating the plurality of TBP programs comprising: for each candidate TBP program (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations),
applying TBP program to a plurality of units of the first subset of dataset and a plurality of units of the second subset of dataset (Hartmann Paragraph [0016], each of the one or more first schema elements are transformed into one or more second schema elements of a second schema (e.g., text or string patterns of a second XML schema) based on the specified operations, Fig. 3, shows a plurality of different schema, patterns and operations);
Hartmann in view of Giuliani and Lekivetz does not expressly disclose:
generating an accuracy score, the accuracy score indicating an accuracy rate of the candidate TBP program; and
when the accuracy score is greater than a particular predetermined threshold, identifying the candidate TBP program as a suitable TBP program.
However, Zang teaches:
generating an accuracy score (Zang Paragraph [0063], accuracy of the retrained existing model 230 is equal to or greater than the threshold accuracy value, then the ensemble transfer learning engine 210 proceeds to operation 435 (Hartmann teaches the claimed TBP program)), the accuracy score indicating an accuracy rate of the candidate TBP program (Zang Paragraph [0063], accuracy of the retrained existing model 230 is equal to or greater than the threshold accuracy value, then the ensemble transfer learning engine 210 proceeds to operation 435 (Hartmann teaches the claimed TBP program)); and
when the accuracy score is greater than a particular predetermined threshold, identifying the candidate TBP program as a suitable TBP program (Zang Paragraph [0063], accuracy of the retrained existing model 230 is equal to or greater than the threshold accuracy value, then the ensemble transfer learning engine 210 proceeds to operation 435 (Hartmann teaches the claimed TBP program)).
The claimed invention and Zang are from the analogous art of determine model/program accuracy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Zang to have combined Hartmann and Zang.  One of ordinary skill in the art would recognize the benefits of determining model accuracy when determining what model (program) to select.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Giuliani, Lekivetz, and Wensel, Patent Application Publication No. 2015/0261881 (hereinafter Wensel).

Regarding claim 10, Hartmann in view of Giuliani and Lekivetz teaches parent claim 8.
Hartmann in view of Giuliani and Lekivetz does not expressly disclose:
the computing system further caused to use the TBP programs to generate a directed graph, each of a first pattern and a second pattern of a TBP program corresponding to a vertex of the directed graph, and each of the transformation program corresponding to a directed edge,
However, Wensel teaches:
the computing system further caused to use the TBP programs to generate a directed graph (Wensel Paragraph [0041], functions used to match or transform source logical data to data patterns into a directed acyclic graph 300), each of a first pattern and a second pattern of a TBP program corresponding to a vertex of the directed graph (Wensel Paragraph [0036], Nodes represented by different shape groupings, may indicate different user provided application functions (e.g. data computation or processing, node management, data storing, or data access)), and each of the transformation program corresponding to a directed edge (Wensel Paragraph [0036], Edges 325, represented by arrows, express the direction of data flow within the graph (Hartmann teaches the claim TBP while Wensel teaches data flow)).
The claimed invention and Wensel are from the analogous art of systems using directed graphs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Wensel to have combined Hartmann and Wensel.  One of ordinary skill in the art would recognize the benefits of using a directed graph for determining what data and patterns are associated with each other.

Regarding claim 11, Hartmann in view of Giuliani, Lekivetz and Wensel further teaches:
The computing system of claim 10, the computing system further caused to determine whether one or more special relationships exist amongst the TBP programs based on the directed graph (Wensel Paragraph [0041], functions used to match or transform source logical data to data patterns into a directed acyclic graph 300. Data flow functions may be first order functions (FIGS. 5a-5c) or higher order functions (FIGS. 5d-5j) (Hartmann teaches the claim TBP program)), and identify one or more TBP programs as high-quality TBP program(s) based on the determined one or more special relationships (Wensel Paragraph [0041], functions used to match or transform source logical data to data patterns into a directed acyclic graph 300. Data flow functions may be first order functions (FIGS. 5a-5c) or higher order functions (FIGS. 5d-5j) (Hartmann teaches the claim TBP program)).

Regarding claim 12, Hartmann in view of Giuliani, Lekivetz and Wensel further teaches:
The computing system of claim 11, wherein the one or more special relationships include at least one of (1) a lossless inverse relationship between two transformation programs, or (2) a triangular equivalence relationship amongst three transformation programs (Wensel Paragraph [0041], functions used to match or transform source logical data to data patterns into a directed acyclic graph 300. Data flow functions may be first order functions (FIGS. 5a-5c) or higher order functions (FIGS. 5d-5j), Fig. 5d, shows a triangular relationship between a node and three edges (Hartmann teaches the claim TBP program)).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Giuliani, Lekivetz, Wensel, and Nakagami, Patent Application Publication No. 2017/0118466 (hereinafter Nakagami).

Regarding claim 13, Hartmann in view of Giuliani, Lekivetz, and Wensel teaches parent claim 12.
Hartmann in view of Giuliani, Lekivetz and Wensel does not expressly disclose:
wherein when a lossless inverse relationship between two TBP programs exists, the computing system identifies each of the two TBP programs as a high-quality TBP program.
However, Nakagami teaches:
wherein when a lossless inverse relationship between two TBP programs exists, the computing system identifies each of the two TBP programs as a high-quality TBP program (Nakagami Paragraph [0309], slice is determined to be a slice in a dependence relationship in step S145, the process moves on to step S146. In step S146, the lossless decoding unit 132 causes the inverse quantization (Hartmann teaches the TBP program)).
The claimed invention and Nakagami are from the analogous art of systems using lossless inverse relationships.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Nakagami to have combined Hartmann and Nakagami.  One of ordinary skill in the art would recognize the benefits of using a lossless inverse relationship for data concurrency.

Regarding claim 14, Hartmann in view of Giuliani, Lekivetz, Wensel, and Nakagami further teaches:
The computing system of claim 13, wherein when a triangular equivalence relationship amongst three TBP programs exists, the computing system identifies each of the three TBP programs as a high-quality TBP program (Wensel Paragraph [0041], functions used to match or transform source logical data to data patterns into a directed acyclic graph 300. Data flow functions may be first order functions (FIGS. 5a-5c) or higher order functions (FIGS. 5d-5j), Fig. 5d, shows a triangular relationship between a node and three edges (Hartmann teaches the claim TBP program)).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Giuliani, Lekivetz, Wensel, Nakagami, and Flaks et al., Patent Application Publication No. 2018/0315417 (hereinafter Flaks).

Regarding claim 15, Hartmann in view of Giuliani, Lekivetz, Wensel and Nakagami teaches parent claim 14.
Hartmann in view of Giuliani, Lekivetz, Wensel and Nakagami does not expressly disclose:
select a predetermined number of top high-quality TBP programs;
send the selected predetermined number of top high-quality TBP programs to a human curator to verify; and
for each of the predetermined number of top high-quality TBP programs, receive and record a label, indicating the corresponding high-quality TBP program is correct or incorrect.
However, Flaks teaches:
select a predetermined number of top high-quality TBP programs (Flaks Paragraph [0022], select a fixed number or percentage of the combined set (Hartmann teaches the TBP));
send the selected predetermined number of top high-quality TBP programs to a human curator to verify (Flaks Paragraph [0015], enables a user to manually review, verify, and/or correct transcriptions (Hartmann teaches the TBP programs while Wensel teaches the high-quality selection)); and
for each of the predetermined number of top high-quality TBP programs, receive and record a label, indicating the corresponding high-quality TBP program is correct or incorrect (Flaks Paragraph [0015], enables a user to manually review, verify, and/or correct transcriptions (Hartmann teaches the TBP programs while Wensel teaches the high-quality selection)).
The claimed invention and Flaks are from the analogous art of enabling user verification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hartmann and Flaks to have combined Hartmann and Flaks.  One of ordinary skill in the art would recognize the benefits of allowing for user verification in order to determine that the system is working properly.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 07/14/2022, with respect to the 101 rejection have been fully considered and are persuasive.  The rejection of claim 20 under 35 U.S.C. 101 has been withdrawn. 
 Applicant’s arguments, see pages 11-13, filed 07/14/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         
/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164